             Case 2:20-cv-01105-JLR Document 9 Filed 07/16/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
10                                     AT SEATTLE

11      STATE OF WASHINGTON,                                    NO. 2:20-cv-01105

12                                  Plaintiff,                  DECLARATION OF
                                                                BETH KREHBIEL
13               v.

14      UNITED STATES DEPARTMENT OF
        HEALTH AND HUMAN SERVICES;
15      ALEX M. AZAR, in his official capacity as
        the Secretary of the United States
16      Department of Health and Human Services,

17                                  Defendants.

18

19          I, Beth Krehbiel, declare under penalty of perjury under the laws of the United States of

20   America that the foregoing is true and correct:

21          1.        I am over the age of 18, have personal knowledge of the facts and

22   circumstances in this Declaration, and competent testify in this matter.

23          2.        I am the Office Chief of Medicaid & Eligibility for the Washington State

24   Department of Social and Health Services (DSHS), Developmental Disabilities

25   Administration (DDA). I have held this position since 2018. Prior to that, I was the

26


       DECLARATION OF BETH KREHBIEL                     1              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
                                                                             800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104
                                                                                    (206) 464-7744
Case 2:20-cv-01105-JLR Document 9 Filed 07/16/20 Page 2 of 5
Case 2:20-cv-01105-JLR Document 9 Filed 07/16/20 Page 3 of 5
Case 2:20-cv-01105-JLR Document 9 Filed 07/16/20 Page 4 of 5
Case 2:20-cv-01105-JLR Document 9 Filed 07/16/20 Page 5 of 5
